546 F.2d 1144
94 L.R.R.M. (BNA) 3066, 81 Lab.Cas.  P 13,015
OIL, CHEMICAL & ATOMIC WORKERS INTERNATIONAL UNION, LOCAL #4-447, et al., Plaintiffs-Appellants,v.AMERICAN CYANAMID COMPANY, Defendant-Appellee.
No. 76-2346Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Feb. 9, 1977.

Dennis M. Angelico, New Orleans, La., for plaintiffs-appellants.
Lawrence J. Molony, Terence E. Hall, New Orleans, La., for defendant-appellee.
Appeal from the United States District Court for the Eastern District of Louisiana.
Before GODBOLD, HILL and FAY, Circuit Judges.
GODBOLD, Circuit Judge:


1
The union was awarded a judgment under § 301 of the Labor Management Relations Act, 29 U.S.C. § 185 et seq. for payment of unpaid vacation benefits under a collective bargaining agreement.  The only issue is whether the court erred in declining to award pre-judgment interest (post-judgment interest was awarded).


2
The general federal rule is that in the absence of a statutory provision the award of pre-judgment interest is in the discretion of the court.  Wolf v. Frank, 477 F.2d 467 (CA 5, 1973) (§ 10b-5 securities case); Dennis v. Central Gulf Steamship, 453 F.2d 137 (CA 5, 1972) (admiralty); Weeks v. Alonzo Cothron, 493 F.2d 538 (CA 5, 1974) (longshoremen and harbor workers); Solomon v. Warren, 540 F.2d 777 (CA 5, 1976) (DOHSA).  The LMRA contains no explicit provision.  We apply the general rule to this case.  The Second Circuit has done the same.  Lodges 743 and 1746 v. United Aircraft Corp., 534 F.2d 422 (CA 2, 1975).


3
No basis is shown for holding that the district judge abused his discretion other than the contention that plaintiffs should be given pre-judgment interest to make them whole.  This reason would apply with respect to any § 301 suit in which plaintiff successfully sues for money allegedly due under the terms of a collective bargaining agreement.  This is not alone sufficient basis for a finding of abuse of discretion.


4
AFFIRMED.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I